Citation Nr: 0518191	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-10 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

(The matter of entitlement to accrued benefits is the subject 
of a separate decision also issued by the Board today.)


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to May 
1949.  The appellant is veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The primary cause of the veteran's death was coronary 
artery disease with subsequent myocardial infarction and 
congestive heart failure superimposed on chronic obstructive 
airway disease and bronchial asthma.  

2.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime, and the medical 
evidence does not show that his fatal cardiovascular disease, 
to include coronary artery disease with subsequent myocardial 
infarction and congestive heart failure, or chronic 
obstructive airway disease with bronchial asthma, began 
during or within one year of service, nor does it show that 
any of these diseases were causally linked to any incident of 
active duty.

3.  The veteran's pulmonary tuberculosis is presumed to have 
been incurred during service but the preponderance of the 
competent medical evidence indicates that this disease did 
not substantially or materially contribute to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA), which became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  The RO decision and Statement of the 
Case issued in connection with the appellant's appeal have 
notified her of the evidence the RO considered, the pertinent 
laws and regulations, and the reasons her claim was denied.  
In addition, letters sent to the appellant dated in February 
2001 and June 2001 specifically notified the appellant of the 
impact of the VCAA on her claim, including notifying her of 
the type of evidence and information necessary to establish 
entitlement to the benefit sought and the relative burdens of 
the veteran and VA in producing or obtaining that evidence or 
information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the February 2001  and June 2001 letters 
collectively satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; [and] (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  The second and third elements were 
bolstered by the RO letter dated in June 2001, prior to 
issuance of a rating decision in this case, which informed 
the appellant that she could submit an authorization for 
release of private medical evidence she had identified, or 
obtain the records herself and submit them to the RO.  The 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Although the appellant 
was not explicitly requested to provide any evidence in his 
possession, she was informed of the types of lay and medical 
evidence that would substantiate her claim and that she would 
need to submit this evidence; this would necessarily include 
submitting any relevant evidence in her possession.  Thus, 
the failure to use the exact language of 38 C.F.R. 
§ 3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005). 

The VCAA notice in this case was provided to the appellant 
prior to the initial AOJ adjudication dated in January 2002 
denying the claim on appeal and prior to issuance of a 
Statement of the Case and transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In February 2001 
and June 2001 she was provided letters informing her of VA's 
duties to notify and assist pursuant to the VCAA.  In 
November 2002 she was provided an additional opportunity to 
provide evidence concerning her appeal.  She was provided a 
notice of an April 2004 VA specialist's medical opinion 
obtained by the Board in this case, and an opportunity to 
submit evidence or argument in reply to the opinion.  In May 
2005 she submitted an April 2005 private medical opinion in 
response to the VA specialist's April 2004 opinion, and also 
submitted a waiver of initial consideration of the private 
physician's opinion by the RO.  She acknowledged that the 
Board could deny her claim in light of her providing a waiver 
of RO consideration of the private opinion she had submitted.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the 
appellant has been provided a meaningful opportunity to 
participate in development of her claim.  Mayfield, supra.
 
Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the RO attempted to obtain the service medical records and 
the response from the service department has been that they 
do not have service medical records for the reason that the 
veteran had fire-related service, i.e., they corresponded to 
a known set of service medical records destroyed in a fire 
while in possession of the Federal government.  Thus, there 
is no reasonable possibility that these records exist, and 
further attempts to obtained these records would be futile.  
See 38 U.S.C.A. § 5103A(b)(3).  Further, as was noted in the 
Board's February 2004 request for a VA specialist's opinion 
in this case, in the undersigned's view post-service records 
of treatment clearly substantiate the appellant's contention 
that the veteran was treated for pulmonary tuberculosis 
within three years of service.  Therefore, for purposes of 
this case, the veteran is presumed to have had pulmonary 
tuberculosis during service, see 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) - that is, the evidentiary proposition for which the 
veteran's service medical records were sought in this case 
has been substantiated by post-service medical evidence and 
an evidentiary presumption.  The appellant has not made the 
RO or the Board aware of any additional available evidence 
that needs to be obtained in order to fairly decide the 
appellant's appeal.  After a specialist's medical opinion was 
obtained in April 2004, the appellant was provided the 
opportunity to submit additional evidence.  In April 2005, 
she submitted a private medical opinion in response, with a 
waiver of initial consideration of the RO of the newly 
submitted private medical opinion.  She acknowledged that, as 
a consequence of the waiver she submitted, the Board could, 
in considering any newly submitted evidence in the first 
instance, deny her appeal.  Additionally, as will be 
reflected in the analysis section of this decision, the VA 
specialist's opinion obtained by the Board, when viewed in 
conjunction with the lay and additional medical evidence 
associated with the claims file, is sufficient for a 
determination on the merits of the appellant's appeal.  See 
38 U.S.C.A. § 5103A(d).  The Board finds that all obtainable 
evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to her claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and her procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  She contends that the veteran 
incurred pulmonary tuberculosis during service, and that the 
veteran's pulmonary tuberculosis contributed substantially or 
materially to the cause of the veteran's death.  

A certificate of death shows that the veteran died in 
September 2000.  The immediate cause of death was recorded as 
an acute myocardial infarction.  The antecedent cause was 
listed as congestive heart failure.  Underlying causes 
included ischemic heart disease and cardiac arrhythmias.  It 
was noted that other significant causes contributing to death 
included bronchial asthma, pneumonia and pulmonary 
tuberculosis (PTB).  

The veteran served on active duty from August 1946 to May 
1949.  There are no service medical records on file and 
attempts to obtain them have been unsuccessful.  

During the veteran's lifetime, service connection was not 
established for any disease or disability.  He did attempt to 
establish that he incurred pulmonary tuberculosis during 
service.  In December 1981, the veteran submitted a statement 
from a private physician, Dr. R., dated in November 1981, who 
certified that the veteran was evaluated in 1951 for a 
recurrent cough and chest pain.  He indicated that chest X-
rays had shown a shadow in the apex of the right lung, and 
that the veteran was given anti-tuberculosis treatment up to 
1952.  Also submitted in December 1981 was a statement from a 
second private physician, dated in November 1981, who 
certified that the veteran had been treated by him for PTB 
from April 1966 to July 1967.  

In June 1983 the veteran submitted a second statement from 
Dr. R., who reiterated his earlier statement that he treated 
the veteran in 1951 and 1952 for pulmonary tuberculosis.  

A radiological report supplied by the veteran and dated in 
March 1951 was submitted to the Chief of the Medical 
Administration Division for interpretation.  The June 1983 
report of the interpretation of the chest X-ray noted the 
examination was not wholly technically satisfactory due to 
inadequate penetration and inspiration, as well as due to the 
fact that the lateral portions of both hemithorax were 
clipped off and could not be evaluated.  It was noted, 
however, that there were definite faint patchy densities in 
the right apex and 1st anterior interspace.  The rest of the 
visualized portions of the chest appeared otherwise 
unremarkable.  The heart was normal in size and 
configuration.  The impression was pulmonary infiltrations in 
right upper lobe of unknown etiology.  Clinical correlation 
and radiographic follow-up were recommended.  

The veteran indicated in August 1984 that he was not 
hospitalized during the three year period immediately after 
his discharge; he was only given outpatient treatment and did 
not have any other X-rays.  

The appellant has submitted a December 1992 report of a chest 
X-ray of the veteran that noted PTB on the right.
 
In October 2000 the appellant submitted her claim for service 
connection for the cause of the veteran's death.  In support 
of her claim she submitted the certificate of death, and an 
August 1981 chest X-ray which included an impression of right 
fibrotic PTB.  Also submitted was a discharge summary dated 
in June 2000, which includes diagnoses of chronic obstructive 
pulmonary disease, coronary artery disease, congestive heart 
failure and renal failure with atherosclerotic heart disease.  

A record of hospital admission in May 2000 for an 
exacerbation of chronic obstructive pulmonary disease and a 
statement from Dr. G of the Mandaluyong City Medical Center 
are to the effect the X-rays of the veteran in July 2000 
found PTB on the right and pneumonia on the left.  

In August 2001 the RO received the veteran's records from the 
Mandaluyong City Medical Center.  Hypertensive 
atherosclerotic cardiovascular disease/ischemic heart disease 
and chronic obstructive pulmonary disease were diagnosed in 
the received records.  The records indicate that the veteran 
was treated for six days and released but was readmitted the 
next day due to an acute exacerbation of chronic obstructive 
pulmonary disease.  The veteran had severe dyspnea unrelieved 
by medication.  He developed aspiration pneumonia which was 
treated.  In September 2000, the veteran complained of severe 
chest pain without dyspnea, went into cardio-respiratory 
arrest and died.  The final diagnoses were acute myocardial 
infarction, Killips IV; Ischemic Heart Disease/Hypertensive 
Atherosclerotic cardiovascular disease; cardiac arrhythmia; 
chronic obstructive pulmonary disease in acute exacerbation 
and nosocomial pneumonia.  Chest X-rays taken during his 
hospitalization revealed PTB on the right of undetermined 
activity and bilateral pneumonia.  

The Board has requested and received a VA pulmonary 
specialist opinion regarding whether or not pulmonary 
tuberculosis contributed substantially or materially to the 
death of the veteran.  The VA pulmonary specialist's April 
2004 written response reads as follows:

I have reviewed the available medial 
records of this individual.  He was first 
treated for active pulmonary tuberculosis 
in 1951 and 1952.  At that time, he was 
noted to have radiographic abnormalities 
in the right upper lobe consistent with 
tuberculosis.  He underwent additional 
treatment for recurrent tuberculosis from 
April 1966 to July 1967 and February 1993 
to July 1993.  Subsequent chest X-rays 
continued to demonstrate chronic 
abnormalities of the right upper lobe 
until [the veteran's] death in September 
2000.

[The veteran] was last hospitalized in 
August of 2000 for acute exacerbation of 
COPD.  He developed pneumonia, congestive 
heart failure and respiratory failure 
requiring intubation and mechanical 
ventilatory support.  Other reported in-
hospital medical complications included 
cardiac arrhythmias, anemia and renal 
failure.  Chest x-rays during the 
hospital stay reportedly demonstrated 
pulmonary tuberculosis of the right lung 
of undetermined activity, cardiac 
enlargement and radiographic 
abnormalities consistent with bilateral 
pneumonia.

[In September 2000 the veteran] developed 
sustained chest pain and cardiac arrest.  
Attempts to resuscitate were unsuccessful 
and he was declared dead at 0550 hours.

The death certificate lists acute 
myocardial infarction and congestive 
heart failure as the immediate cause of 
death with[ n]osocomial pneumonia, 
bronchial asthma in acute exacerbation 
and pulmonary tuberculosis listed as 
contributory causes of death.

After reviewing the medical record, I do 
not believe that pulmonary tuberculosis 
contributed substantially or materially 
to this veteran's death.  Although, 
radiographic evidence of previous 
tuberculosis was present in the right 
upper lobe, there is no clinical evidence 
that pulmonary tuberculosis was an active 
process at the time of death.  In 
addition, since the radiographic 
abnormalities from previous TB infection 
were localized to the right upper lobe 
alon[e], it is unlikely that the degree 
of fibrotic lung injury sustained from 
prior tuberculosis infection was 
substantial enough to result in chronic 
respiratory insufficiency.  The primary 
cause of death in this case was coronary 
artery disease with subsequent myocardial 
infarction and congestive heart failure 
superimposed on chronic obstructive 
airway disease and bronchial asthma.  
Pulmonary tuberculosis is not a known 
independent risk factor for the 
development of coronary artery disease or 
obstructive pulmonary disease.  It is 
more likely than not that the coronary 
disease and obstructive airway disease in 
this veteran were totally unrelated to 
previous tuberculosis infection.  

In summary, it is my conclusion that the 
primary and contributory causes of death 
in this individual were unrelated to 
previous pulmonary tuberculosis.  It is 
my medical opinion as a Pulmonologist 
that pulmonary tuberculosis did not 
contribute substantially or materially to 
the veteran's death.

In May 2005, the RO received a private medical opinion 
intended to support the appellant's claim.  The handwritten 
opinion reads as follows:

This is to support the claim of [the 
veteran]  through his wife...

I am an internist connected with a 
medical school, the University of East 
Ramon [illegible] Memorial Medical Center 
and am a consultant for 20 years with the 
Department of Medicine.  

With due respect to the medical opinion 
[of the VA specialist] and having no 
access to the medical records of [the 
veteran] I would like to offer my opinion 
to rule in the possibility that he could 
have died as a result of his chronic 
pulmonary problem.  

[The veteran] was diagnosed and treated 
with tuberculosis at the time that the 
[illegible] regiment was only INH and 
[illegible] before the other secondary 
and first line drugs were developed in 
the early 60's and 70's.  In combination 
with these newer drugs, the treatment or 
TB would have been more effective.  He 
could have suffered from chronic 
tuberculosis with the attendant 
complications of bronchiectasis and 
chronic restrictive lung disease.  He was 
also a chronic smoker according to the 
wife.  Chronic TB plus chronic smoking 
could have contributed to a chronic lung 
disorder leading to COPD.  With COPD, the 
patient could have developed chronic 
hypoxemia creating a condition called 
vaseorestrictive disease of the pulmonary 
circulation [illegible] to pulmonary 
hypertension with chronic pulmonary 
hypertension, there occurred right 
ventricular enlargement and with RV 
enlargement, he could have suffered from 
RV ischemia and RV infarction.  I have no 
records for pulmonary function tests, 2D 
echocardiogram and EKG tracings that 
could show evidence of RV infarct and 
enlargement and also evidence of cardiac 
[illegible] that records show such 
condition.

In short, a myocardial infarction could 
have occurred in the right ventricle as a 
result of pulmonary hypertension 
developed from a chronic COPD as a result 
of his pulmonary TB.  This is a strong 
possibility....
 
Law and Regulations

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).  Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension and 
cardiovascular disease, when they are manifested to a 
compensable degree within one year from the date of 
separation from the service.  Additionally, service 
connection may be granted on a presumptive basis for 
tuberculosis, when it is manifested to a compensable degree 
within three years from the date of separation from the 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. 
§ 3.374.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Particularly in cases where, as here, a veteran's service 
medical records have been lost or destroyed, VA has a 
heightened duty to assist the veteran in development of his 
claim, to include identifying for the veteran the types of 
alternate or collateral sources of evidence that may assist 
in substantiating his claim, such as statements from service 
medical personnel and "buddy" certificates or affidavits.  
See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Further, the 
United States Court of Appeals for Veterans Claims (Court, 
CAVC) has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This increases the 
VA's obligation to evaluate and discuss in its decision all 
of the evidence that may be favorable to the veteran.  Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

Analysis

The primary cause of the veteran's death was coronary artery 
disease with subsequent myocardial infarction and congestive 
heart failure superimposed on chronic obstructive airway 
disease and bronchial asthma.  Service connection was not in 
effect for any disease or disability during the veteran's 
lifetime, and the medical evidence does not show that his 
fatal cardiovascular disease, to include coronary artery 
disease with subsequent myocardial infarction and congestive 
heart failure, or chronic obstructive airway disease with 
bronchial asthma began during or within one year of service, 
nor does it show that any of these diseases were causally 
linked to any incident of active duty.  The thrust of the 
appellant's claim is that the veteran's pulmonary 
tuberculosis began during service and that it substantially 
or materially contributed to his death.

The only possible connection between the veteran's period of 
active service and his death supported by medical evidence of 
record is that alleged between his death and his pulmonary 
tuberculosis.  This connection is indicated in the veteran's 
death certificate, which lists pulmonary tuberculosis as an 
other significant condition contributing to death, and the 
May 2005 opinion of a private physician.  Given the 
indication in the death certificate that pulmonary 
tuberculosis was an other condition contributing to death, 
which affected the lungs, a vital organ, see 38 C.F.R. 
§ 3.312(c), the Board has afforded this case special 
consideration and obtained the opinion of a VA specialist in 
pulmonology, see 38 C.F.R. § 20.901(a).    

As it is apparent the veteran was treated for pulmonary 
tuberculosis within three years of service, the question 
before the Board is whether this disability, presumed to have 
been incurred during service, see 38 C.F.R. 
§§ 3.307, 3.309(a), contributed substantially or materially 
to his death -- that is, whether it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).  To 
the extent there may be doubts as to whether pulmonary 
tuberculosis arose during service as contended, reasonable 
doubt is resolved in the appellant's favor, particularly in 
view VA's heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule in cases where service medical records have been 
lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

Even acknowledging that pulmonary tuberculosis was likely 
incurred during service, the preponderance of the evidence is 
against the appellant's claim.  the April 2004 VA 
specialist's opinion is the most probative evidence of record 
on the issue of whether the veteran's pulmonary tuberculosis 
contributed substantially or materially to his death, for the 
reason that report is detailed and accurate, contains a full 
and logical rationale, and is based on a complete and expert 
review of the medical evidence of record.  The report 
concludes without equivocation that the veteran's pulmonary 
tuberculosis did not contribute substantially or materially 
to the veteran's death.  

The May 2005 written opinion of a private physician is of 
less probative value, as it is not based on a review of the 
veteran's medical records, and is couched in multiple layers 
of speculative phrasing as to what "could have" occurred 
without any demonstration of a reasonable understanding of 
what is documented to have actually occurred.  

The April 2004 VA specialist's opinion is afforded additional 
greater weight, relative to the May 2005 private physician's 
opinion in favor of the appellant's claim, for the reason 
that the VA specialist is a pulmonologist, while the private 
physician is an internist with no indication as to whether he 
has specific expertise in the area of pulmonology.

The April 2004 opinion is also of greater weight than the 
indication on the veteran's death certificate that pulmonary 
tuberculosis was an other condition contributing to death, 
for the reason that the opinion on the death certificate was 
rendered without any indication of a rationale or indication 
of the extent to which the veteran's medical history had been 
reviewed in making such a determination.

While the May 2005 physician repeatedly used the phrase 
"could have" in addressing the contended causal 
relationship between the veteran's pulmonary tuberculosis and 
his death, which is too speculative to support the claim 
(see, e.g., Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992)), he also indicated 
that there was a "strong possibility" of such a 
relationship, which does support the claim.  Nevertheless, 
the opinion read as a whole is equivocal and, while of some 
probative value, is far weaker than the VA opinion for the 
aforementioned reasons.  The Board finds that the private 
opinion and death certificate noting pulmonary tuberculosis 
as an other significant condition, when considered together, 
is outweighed by the VA medical opinion, which, unlike the 
supportive evidence, is quite thorough in nature, is based 
upon a review of the relevant medical evidence in the claims 
file, is supported by a rationale, and was proffered by a 
specialist in pulmonary medicine.  In sum, the April 2004 VA 
pulmonary specialist's opinion is significantly more 
persuasive and complete than the medical evidence supporting 
the appellant's claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

 
ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


